Citation Nr: 0935239	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-20 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to April 
1978, and from October 1979 to February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Veteran testified at a hearing at the RO before the 
undersigned in September 2007; a transcript of that hearing 
is of record.

In January 2008, the Board remanded the case for additional 
development.  There has been substantial compliance with the 
remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran has psychiatric problems and symptoms that have 
been diagnosed as major depressive disorder, intermittent 
explosive disorder, and generalized anxiety disorder; these 
have been medically attributed, at least in part, to events 
during service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, an acquired 
psychiatric disability, diagnosed as major depressive 
disorder, intermittent explosive disorder, and generalized 
anxiety disorder, was incurred in service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance 

The Board is granting the benefit sought on appeal.  
Therefore, it is not necessary to discuss VA's duties to 
notify or assist the Veteran in substantiating the claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Service Connection

The appellant argues that he has an acquired psychiatric 
disorder as a result of his service.  He claims the following 
events occurred aboard the U.S.S. Independence: 1) being 
called to active duty (for a second time) after missing Naval 
Reserve meetings and assigned to duties in a pipe shop, and 
operating a waste system; 2) being knocked out of his bunk on 
the hangar deck in about November 1979 after a plane crash 
that resulted in the death of two pilots; 3) being covered 
with grease, sawdust, and cigarette butts in a hazing 
incident; 4) being forced to descend about twelve flights of 
stairs with an injured ankle while carrying boxes; and 5) 
witnessing two sailors adjacent to his bunk injecting an 
intravenous drug, and another sailor inhaling paint fumes.  
He further essentially asserted that he had an episode of 
being absent without leave (AWOL) that is evidence of his 
inservice psychiatric symptoms.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


The service treatment records do not show any psychiatric 
complaints or treatment.

A statement dated in May 2004 from J.M., Ph.D., a 
psychologist, noted that she had treated the Veteran from 
June 1985 to September 1986, and again from May 1987 to 
December 1988.  She also noted that the Veteran had received 
prior treatment after his military service as well because he 
was "moody and grumpy all the time."  Dr. M. stated that 
the Veteran's diagnoses included generalized anxiety disorder 
with panic; depression with some suicidal ideation; impulsive 
explosive disorder with underlying chronic anger.  She noted 
the Veteran reported that he believed he had been treated 
unfairly in the Navy.

A statement from another psychologist, T.P.T., Ph. D., dated 
in November 2005, asserts that the Veteran has PTSD, and 
intermittent explosive disorder, that are related to his 
former employment with U.S. Postal Service (USPS), to include 
a back injury sustained during the performance of his duties.  

In an October 2007 statement, J.L.H., Ph.D., noted that she 
had treated the Veteran since October 2006 for anxiety and 
depression secondary to PTSD.  She noted the Veteran reported 
a history of severe hazing during service.

Pursuant to the Board's remand, a VA psychiatric examination 
was conducted in September 2008.  The examiner reviewed the 
claims folder in conjunction with the examination of the 
Veteran.  The Veteran reported that he had been in and out of 
treatment for symptoms of anxiety and depression since 
shortly after he left his second period of active duty.  
Currently, he reported chronic depressed mood, low energy, 
decrease in appetite, problems taking initiative, lack of 
interest in pleasurable activities, and passive thoughts of 
suicide.  The examiner concluded that the Veteran did not 
meet the criteria for a diagnosis of PTSD.  The evaluation 
instead resulted in diagnoses of major depression, recurrent, 
with dysthymia; and history of panic disorder, without 
agoraphobia.  The examiner noted that the Veteran had 
apparently not had any psychiatric problems prior to service, 
but had sought treatment shortly after his discharge in 1981.  
The examiner opined that "some of the stresses that he 
encountered during his military service are at least as 
likely as not to have been contributory to those subsequent 
psychiatric problems." 


The Veteran contends that his current psychiatric disorder(s) 
is/are related to his experiences in service.  Some mental 
health professionals who have treated or examined the Veteran 
have concluded that his current psychiatric disabilities were 
likely caused by events during his service.  Overall, the 
professional findings and opinions provide at least equivocal 
support for a connection between events in service and the 
current disability.  Resolving reasonable doubt in favor of 
the Veteran, the Board grants service connection for the 
current psychiatric disability.


ORDER

Service connection for an acquired psychiatric disability, 
diagnosed as major depressive disorder, intermittent 
explosive disorder, and generalized anxiety disorder, is 
granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


